250 Ga. 628 (1983)
301 S.E.2d 647
BARNES
v.
PEARMAN et al.
39309.
Supreme Court of Georgia.
Decided February 23, 1983.
Tom E. Lewis, Elmer L. Nash, C. Wade McGuffey, Jr., for appellant.
Howard P. Wallace, Michael L. Wetzel, I. J. Parkerson, for appellees.
PER CURIAM.
After plenary consideration of this matter, it is found that the opinion and judgment of the Court of Appeals in Barnes v. Pearman, 163 Ga. App. 790 (294 SE2d 619) (1982), are correct and should be affirmed.
Judgment affirmed. All the Justices concur, except Marshall, P. J., who dissents.